Name: Commission Regulation (EEC) No 2551/91 of 27 August 1991 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 91 Official Journal of the European Communities No L 239/ 15 COMMISSION REGULATION (EEC) No 2551/91 of 27 August 1991 altering the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 29 October 1975 on the . common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fourth sentence of the second subparagraph of Article 1 6 (4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EEC) No 2524/91 (4) ; Whereas, on the basis of today s cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 6 (4) of Regulation (EEC) No 2727/75, fixed in the Annex to Regulation (EEC) No 2524/91 which is applicable to the export refunds fixed in advance in respect of cereals, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 28 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 353, 17. 12. 1990 , p . 23 . (  ') OJ No L 281 , 1 . 11 . 1975, p . 78 . 0 OJ No L 234, 23 . 8 . 1991 , p . 24. Official Journal of the European Communities 28 . 8 . 91No L 239/ 16 ANNEX to the Commission Regulation of 27 August 1991 amending the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (  ') Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 6th period 2 0709 90 60 000       0712 90 19 000 '         1001 10 10 000 01 0 0 0 0 0   1001 10 90 000 01 0 0 0 0 0   1001 90 91 000         1001 90 99 000 03 0 0 + 1,25 0 0   02 0 0 0 0 0   1002 00 00 000 01 0 0 0 0 0   1003 00 10 000         1003 00 90 000 01 0 0 0 0 0   1004 00 10 000         1004 00 90 000         1005 10 90 000         1005 90 00 000 01 0 0 0 0 0   1007 00 90 000        1008 20 00 000  __ ¢        1101 00 00 100 01 0 0 0 0 0   1101 00 00 130 01 0 0 0 0 0   1101 00 00 150 01 0 0 0 0 0   1101 00 00 170 01 0 0 0 0 0   1101 00 00 180 01 0 0 0 0 0   1101 00 00 190      '  '   1101 00 00 900         1102 10 00 600 01 0 0 0 0 0   1102 10 00 900         1103 11 10 100 01 0 0 0 0 0 0 0 . 1103 11 10 200 01 0 0 0 0 0 0 0 1103 11 10 500 01 0 0 0 0 o s 0 0 1103 11 10 900 01 0 0 0 0 0 0 0 1103 11 90 100 01 0 0 0 0 0   1103 11 90 900      -! (') For the following destinations : 01 all third countries, 02 other third countries, 03 Algeria and the Peoples' Republic of China . NB : The zones are those defined in Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977, p. 53), as last amended by Regulation (EEC) No 3049/89 (OJ No L 292, 11 . 10 . 1989, p. 10).